In a negligence action to recover damages for personal injuries, plaintiff appeals *907from a judgment of the Supreme Court, Kings County, entered January 24, 1973, in favor of defendant, upon the trial court’s dismissal of the complaint at the end of plaintiff’s ease upon a jury trial of the issues of liability. Judgment reversed, on the law, and new trial granted, with costs to appellant to abide the event. The dismissal was on the ground that plaintiff was guilty of contributory negligence as a matter of law. In our opinion this was error and a new trial should be hád. Munder, Acting P. J., Martuscello, Latham, Gulotta and Benjamin, JJ., concur.